DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the present Application claims 1-25 are pending, wherein claims 1, 13, 25 are recited in independent form.
Priority
2.    Acknowledgment is made of applicant's claim for foreign priority based on an applications KR10-2012-0139249 and KR10-2013-0026826 filed in REPUBLIC OF KOREA on 12/03/2012 and  03/13/2013 wherein the certified copy of the applications as required by 37 CFR 1.55 are filed in parent case 15/373,087. 
Double Patenting
3.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1, 6, 8, 10, 11, 13, 18, 20, 22, 23, 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,109,233 (hereinafter ‘the patent’). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 13, 25 of the present invention corresponds with limitations present in claims 1-14 of U.S. Patent No. 11,109,233. Regarding claim 1 of the present application, the limitation “A method of controlling screen lock of a mobile terminal, the method comprising: detecting a wireless device and identifier information of the wireless device” of the present application corresponds to “A method of controlling a screen lock function of a mobile terminal, the method comprising: detecting a wireless device and identifier information of the wireless device” of claim 1 of the patent; the limitation “determining that the detected identifier information corresponds to pre-stored identifier information;” of the present application corresponds to “determining whether the detected identifier information corresponds to pre-stored identifier information” of claim 1 of the patent; the limitation “acquiring sensing information of the mobile terminal;” of the present application corresponds to “acquiring information for unlocking according to a user input regarding the wireless device, wherein the user input is a double tap on the wireless device; determining that a motion of the mobile terminal is identical to a predetermined motion shape” of claim 1 of the patent; the limitation “determining that the acquired sensing information satisfies a predetermined sensing condition of the mobile terminal” of the present application corresponds to “acquiring information for unlocking according to a user input regarding the wireless device, wherein the user input is a double tap on the wireless device; determining that a motion of the mobile terminal is identical to a predetermined motion shape” of claim 1 of the patent; the limitation “and based on determining that the detected identifier information corresponds to the stored identifier information and that the acquired sensing information satisfies the predetermined sensing condition, automatically unlocking the mobile terminal” of the present application corresponds to “automatically displaying an unlocked screen on a display of the mobile terminal according to the information for unlocking, when the detected identifier information corresponds to the pre-stored identifier information and the motion of the mobile terminal is identical to the predetermined motion shape” of claim 1 of the patent. The limitations of the mapped claims are not identical, however the limitations of claim 1 of the present application represent a broadened version of the limitations of the patent. For example, the sensing information of the present application is mapped to the specific example of the sensing information of a double tap and device motion of the patent. As the sensing information is a broadened version of double tap and motion detection that claims are not patentably distinct from each other. Similar mapping is present with respect to independent claims 13 and 25, which are mapped in the same manner. The limitations of claims 6, 8, 10, 11, 18, 20, 22, 23 of the present application are found within the bounds of corresponding dependent claim of the patent. The limitations of claims 6 and 18 of the present application are found in claim 7 of the patent. The limitations of claims 8, 20 of the present application are found in claim 1 of the patent. The limitations of claims 10, 22 of the present application are found in claim 5 of the patent. The limitations of claims 11, 23 of the present application are found in claim 2 of the patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, 13-17, 19-23, 25, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent US-9,231660 to Foster (hereinafter d1) in view of United States Patent Application Publication US-20090083850 to Fadell et al (hereinafter d2).
Regarding claim 1, as to the limitation “A method of controlling screen lock of a mobile terminal, the method comprising:” d1 discloses a system (see d1 Fig. 2) comprising at least a mobile terminal (see d1 Fig. 2 element 112) including a display (see d1 Fig. 2 element 136), memory (see d1 Fig. 2 element 126), NFC reader (i.e. communication unit) (see d1 Fig. 2 element 147), and a processor (i.e. control unit) (see d1 Fig. 2 element 124)  wherein the memory contains instructions (see d1 Fig. 2 element 128)  which when executed by the processor cause the device to perform a method (see d1 col. 4 lines 11-29; Figs. 1 -4, elements 110, 112);
as to the limitation “detecting a wireless device and identifier information of the wireless device” d1 discloses a method of controlling screen lock of a mobile terminal (see d1 Figs. 1 -4, elements 110, 112) including detecting a wireless device with an integrated NFC tag (NFC tag 148) within a communication range from the mobile terminal with a NFC tag reader (see d1 col. 7, lines 17-20), the authentication process begins when the client device (see d1 Figs. Element 112) which is positioned within near field communication range of an NFC tag, (see d1 NFC tag 148) including obtaining tag identifier (300) of the detected wireless device (see d1 col. 1 lines 34-64; col. 7, lines 17-20);
as to the limitation “determining that the detected identifier information corresponds to pre-stored identifier information” d1 discloses determining whether the obtained information matches stored in the mobile terminal wherein the client device determines whether the tag identifier that was stored during the previous association process matches the tag identifier retrieved from the NFC tag (see d1 Fig. 4; col. 1 lines 52-64; col. 7 lines 30-33);
as to the limitation “acquiring sensing information of the mobile terminal; determining that the acquired sensing information satisfies a predetermined sensing condition of the mobile terminal; and based on determining that the detected identifier information corresponds to the stored identifier information and that the acquired sensing information satisfies the predetermined sensing condition, automatically unlocking the mobile terminal” d1 discloses that if the obtained information matches the information stored in the mobile terminal, displaying a home screen on the display unit (see d1 Fig. 4; col. 7 lines 34-39) wherein it is disclosed that  in the event that the two tag identifiers match, the user is authenticated to the client device; and  is then unlocked such that the user may access and interact with the device; wherein the client device may display a visual indication that the device is unlocked, or a main screen of the device may be displayed such that the user would be aware that the device is unlocked (see d1 Fig. 4; col. 7 lines 34-39) (i.e. based on determining that the detected identifier information corresponds to the stored identifier information, automatically unlocking the mobile terminal); and that if the tag identifier retrieved from the NFC tag does not match or correspond to the tag identifier stored in the client device the client device remains locked and the user is prevented from interacting with the device (see d1 col. 7 lines 39-43), however d1 does not explicitly disclose “acquiring sensing information of the mobile terminal; determining that the acquired sensing information satisfies a predetermined sensing condition of the mobile terminal” “and that the acquired sensing information satisfies the predetermined sensing condition”, although such is common practice at the time of the invention. Attention is directed to d2 which, in a similar field of endeavor (mobile device authentication) (see d2 para. 0002), including sensing identification information (i.e. acquiring sensing information) and comparing sensed information to determine a match (i.e. satisfies a predetermined sensing condition) (see d2 para. 5, 7-8) as well as using a combination of more than one authentication method (see d2 para. 0008) including adoption of the authentication of d1 noted above.
 Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 regarding authentication of mobile devices to incorporate the details of acquiring sensing information of the mobile terminal; determining that the acquired sensing information satisfies a predetermined sensing condition of the mobile terminal and that the acquired sensing information satisfies the predetermined sensing condition as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: authenticating a user quickly and seamlessly (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless device and authentication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), the combination would yield a predictable result of authenticating a user (without a change in function thereof) to achieve the predictable result of quick and seamless authentication (see d2 para. 0004)  with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 2, as to the limitation “The method of claim 1, wherein the sensing condition is that a face of a user recognized by a camera of the mobile terminal corresponds to a predetermined face” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also disclose using facial detection as a sensing condition (see d2 para. 0025, 0069, 0071-0073, 0076) via camera (see d2 para. 0006).
Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 regarding authentication of mobile devices to incorporate the details of sensing condition is that a face of a user recognized by a camera of the mobile terminal corresponds to a predetermined face as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: authenticating a user quickly and seamlessly (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless device and authentication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), the combination would yield a predictable result of authenticating a user (without a change in function thereof) to achieve the predictable result of quick and seamless authentication (see d2 para. 0004)  with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 3, as to the limitation “The method of claim 1, wherein the sensing condition is that a touch gesture on a touch screen of the mobile terminal is detected and a face of a user recognized by a camera of the mobile terminal corresponds to a predetermined face” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also disclose touch gesture detection (see d2 para. 0008, 0026-0028) in combination with facial detection (see d2 para. 0025, 0069, 0071-0073, 0076) via camera (see d2 para. 0006).
Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 regarding authentication of mobile devices to incorporate the details of sensing condition is that a touch gesture on a touch screen of the mobile terminal is detected and a face of a user recognized by a camera of the mobile terminal corresponds to a predetermined face as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: authenticating a user quickly and seamlessly (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless device and authentication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), the combination would yield a predictable result of authenticating a user (without a change in function thereof) to achieve the predictable result of quick and seamless authentication (see d2 para. 0004)  with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 4, as to the limitation “The method of claim 1, wherein the sensing condition is that motion of the mobile terminal is identical to a predetermined motion shape and a face of a user recognized by a camera of the mobile terminal corresponds to a predetermined face” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also disclose matching of predetermined motion (see d2 para. 0008, 0089) in combination with facial detection (see d2 para. 0025, 0069, 0071-0073, 0076) via camera (see d2 para. 0006).
Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 regarding authentication of mobile devices to incorporate the details of sensing condition is that motion of the mobile terminal is identical to a predetermined motion shape and a face of a user recognized by a camera of the mobile terminal corresponds to a predetermined face as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: authenticating a user quickly and seamlessly (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless device and authentication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), the combination would yield a predictable result of authenticating a user (without a change in function thereof) to achieve the predictable result of quick and seamless authentication (see d2 para. 0004)  with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 5, as to the limitation “The method of claim 4, wherein the predetermined motion shape is a pick-up motion” d1 in view of d2 discloses claim 4 as set forth above, d1 in view of d2 also disclose that the electronic device may detect inputs provided using an input mechanism of the device (e.g., inputs received by a touch screen). As another example, the electronic device may detect inputs from motion, contacts, vibrations or other impacts detected by an appropriate sensor of the device (e.g., an accelerometer). In such an approach, a user may tap any portion of the device (or a body in contact with the device, such as a table on which the device is placed) such that the sensor in the device detects the taps and determines whether they correspond to an authorized temporal pattern. As still another example, the electronic device may detect that it has been moved in a particular manner (e.g., shaken twice then spun) using a sensor in the device (e.g., an accelerometer or gyroscope), wherein a pick-up motion is obvious therefrom (see d2 para. 0089).
Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 regarding authentication of mobile devices to incorporate the details of a predetermined motion shape that is a pick-up motion as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: authenticating a user quickly and seamlessly (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless device and authentication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), the combination would yield a predictable result of authenticating a user (without a change in function thereof) to achieve the predictable result of quick and seamless authentication (see d2 para. 0004)  with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 7, as to the limitation “The method of claim 1, wherein the automatically unlocking of the mobile terminal includes displaying an indication of unlocking on a display of the mobile terminal” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also disclose displaying an indication of unlocking on a display of the mobile terminal (see d1 Fig. 4 col. 7 line 15- col. 8 line 12).
Regarding claim 8, as to the limitation “The method of claim 1, wherein the automatically unlocking of the mobile terminal includes displaying an unlocked screen on a display of the mobile terminal” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also disclose automatically unlocking of the mobile terminal includes displaying an unlocked screen on a display of the mobile terminal (see d1 Fig. 4 col. 7 line 15- col. 8 line 12).
Regarding claim 9, as to the limitation “The method of claim 1, wherein the automatically unlocking of the mobile terminal includes displaying an unlock requesting screen corresponding to a drag to unlock on a display of the mobile terminal” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also disclose displaying an unlock requesting screen corresponding to a drag to unlock on a display of the mobile terminal (see d2 para. 0046).
Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 regarding authentication of mobile devices to incorporate the details of displaying an unlock requesting screen corresponding to a drag to unlock on a display of the mobile terminal as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: authenticating a user quickly and seamlessly (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless device and authentication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), the combination would yield a predictable result of authenticating a user (without a change in function thereof) to achieve the predictable result of quick and seamless authentication (see d2 para. 0004)  with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 10, as to the limitation “The method of claim 1, further comprising: providing a user interface (UI) for setting a screen unlock mode using the wireless device, wherein the UI includes a name of the wireless device; and receiving a user input selecting the screen unlock mode using the wireless device” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also disclose a profile (i.e. user interface) for setting a screen unlock mode using the wireless device, wherein the UI includes a name of the wireless device; and receiving a user input selecting the screen unlock mode using the wireless device (see d1 Fig. 3 col. 6 line 20-col. 7 line 14; Fig. 5 col.7 lines 44-65). 
Regarding claim 11, as to the limitation “The method of claim 1, wherein the detecting of the wireless device comprises determining that the wireless device is within a communication radius in which the wireless device can be detected” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also disclose determining that the wireless device is within a communication radius in which the wireless device can be detected (see d1 col. 1 lines 42-64).
Regarding claim 13, as to the limitation “A communication system comprising: at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions stored in the memory to:” d1 discloses a system (see d1 Fig. 2) comprising at least a mobile terminal (see d1 Fig. 2 element 112) including a display (see d1 Fig. 2 element 136), memory (see d1 Fig. 2 element 126), NFC reader (i.e. communication unit) (see d1 Fig. 2 element 147), and a processor (i.e. control unit) (see d1 Fig. 2 element 124)  wherein the memory contains instructions (see d1 Fig. 2 element 128)  which when executed by the processor cause the device to perform a method (see d1 col. 4 lines 11-29; Figs. 1 -4, elements 110, 112);
as to the limitation “detect a wireless device and identifier information of the wireless device;” d1 discloses a method of controlling screen lock of a mobile terminal (see d1 Figs. 1 -4, elements 110, 112) including detecting a wireless device with an integrated NFC tag (NFC tag 148) within a communication range from the mobile terminal with a NFC tag reader (see d1 col. 7, lines 17-20), the authentication process begins when the client device (see d1 Figs. Element 112) which is positioned within near field communication range of an NFC tag, (see d1 NFC tag 148) including obtaining tag identifier (300) of the detected wireless device (see d1 col. 1 lines 34-64; col. 7, lines 17-20);
as to the limitation “determine that the detected identifier information corresponds to pre-stored identifier information;” d1 discloses determining whether the obtained information matches stored in the mobile terminal wherein the client device determines whether the tag identifier that was stored during the previous association process matches the tag identifier retrieved from the NFC tag (see d1 Fig. 4; col. 1 lines 52-64; col. 7 lines 30-33);
as to the limitation “acquire sensing information of a mobile terminal; determine that the acquired sensing information satisfies a predetermined sensing condition of the mobile terminal; and based on determining that the detected identifier information corresponds to the stored identifier information and that the acquired sensing information satisfies the predetermined sensing condition, automatically unlock the mobile terminal” d1 discloses that if the obtained information matches the information stored in the mobile terminal, displaying a home screen on the display unit (see d1 Fig. 4; col. 7 lines 34-39) wherein it is disclosed that  in the event that the two tag identifiers match, the user is authenticated to the client device; and  is then unlocked such that the user may access and interact with the device; wherein the client device may display a visual indication that the device is unlocked, or a main screen of the device may be displayed such that the user would be aware that the device is unlocked (see d1 Fig. 4; col. 7 lines 34-39) (i.e. based on determining that the detected identifier information corresponds to the stored identifier information, automatically unlocking the mobile terminal); and that if the tag identifier retrieved from the NFC tag does not match or correspond to the tag identifier stored in the client device the client device remains locked and the user is prevented from interacting with the device (see d1 col. 7 lines 39-43), however d1 does not explicitly disclose “acquiring sensing information of the mobile terminal; determining that the acquired sensing information satisfies a predetermined sensing condition of the mobile terminal” “and that the acquired sensing information satisfies the predetermined sensing condition”, although such is common practice at the time of the invention. Attention is directed to d2 which, in a similar field of endeavor (mobile device authentication) (see d2 para. 0002), including sensing identification information (i.e. acquiring sensing information) and comparing sensed information to determine a match (i.e. satisfies a predetermined sensing condition) (see d2 para. 5, 7-8) as well as using a combination of more than one authentication method (see d2 para. 0008) including adoption of the authentication of d1 noted above.
 Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 regarding authentication of mobile devices to incorporate the details of acquiring sensing information of the mobile terminal; determining that the acquired sensing information satisfies a predetermined sensing condition of the mobile terminal and that the acquired sensing information satisfies the predetermined sensing condition as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: authenticating a user quickly and seamlessly (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless device and authentication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), the combination would yield a predictable result of authenticating a user (without a change in function thereof) to achieve the predictable result of quick and seamless authentication (see d2 para. 0004)  with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 14, as to the limitation “The communication system of claim 13, wherein the sensing condition is that a face of a user recognized by a camera of the mobile terminal corresponds to a predetermined face” d1 in view of d2 discloses claim 13 as set forth above, d1 in view of d2 also disclose using facial detection as a sensing condition (see d2 para. 0025, 0069, 0071-0073, 0076) via camera (see d2 para. 0006).
Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 regarding authentication of mobile devices to incorporate the details of sensing condition is that a face of a user recognized by a camera of the mobile terminal corresponds to a predetermined face as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: authenticating a user quickly and seamlessly (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless device and authentication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), the combination would yield a predictable result of authenticating a user (without a change in function thereof) to achieve the predictable result of quick and seamless authentication (see d2 para. 0004)  with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 15, as to the limitation “The communication system of claim 13, wherein the sensing condition is that a touch gesture on a touch screen of the mobile terminal is detected and a face of a user recognized by a camera of the mobile terminal corresponds to a predetermined face” d1 in view of d2 discloses claim 13 as set forth above, d1 in view of d2 also disclose touch gesture detection (see d2 para. 0008, 0026-0028) in combination with facial detection (see d2 para. 0025, 0069, 0071-0073, 0076) via camera (see d2 para. 0006).
Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 regarding authentication of mobile devices to incorporate the details of sensing condition is that a touch gesture on a touch screen of the mobile terminal is detected and a face of a user recognized by a camera of the mobile terminal corresponds to a predetermined face as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: authenticating a user quickly and seamlessly (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless device and authentication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), the combination would yield a predictable result of authenticating a user (without a change in function thereof) to achieve the predictable result of quick and seamless authentication (see d2 para. 0004)  with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 16, as to the limitation “The communication system of claim 13, wherein the sensing condition is that motion of the mobile terminal is identical to a predetermined motion shape and a face of a user recognized by a camera of the mobile terminal corresponds to a predetermined face” d1 in view of d2 discloses claim 13 as set forth above, d1 in view of d2 also disclose matching of predetermined motion (see d2 para. 0008, 0089) in combination with facial detection (see d2 para. 0025, 0069, 0071-0073, 0076) via camera (see d2 para. 0006).
Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 regarding authentication of mobile devices to incorporate the details of sensing condition is that motion of the mobile terminal is identical to a predetermined motion shape and a face of a user recognized by a camera of the mobile terminal corresponds to a predetermined face as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: authenticating a user quickly and seamlessly (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless device and authentication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), the combination would yield a predictable result of authenticating a user (without a change in function thereof) to achieve the predictable result of quick and seamless authentication (see d2 para. 0004)  with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 17, as to the limitation “The communication system of claim 16, wherein the predetermined motion shape is a pick-up motion” d1 in view of d2 discloses claim 16 as set forth above, d1 in view of d2 also disclose that the electronic device may detect inputs provided using an input mechanism of the device (e.g., inputs received by a touch screen). As another example, the electronic device may detect inputs from motion, contacts, vibrations or other impacts detected by an appropriate sensor of the device (e.g., an accelerometer). In such an approach, a user may tap any portion of the device (or a body in contact with the device, such as a table on which the device is placed) such that the sensor in the device detects the taps and determines whether they correspond to an authorized temporal pattern. As still another example, the electronic device may detect that it has been moved in a particular manner (e.g., shaken twice then spun) using a sensor in the device (e.g., an accelerometer or gyroscope), wherein a pick-up motion is obvious therefrom (see d2 para. 0089).
Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 regarding authentication of mobile devices to incorporate the details of a predetermined motion shape that is a pick-up motion as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: authenticating a user quickly and seamlessly (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless device and authentication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), the combination would yield a predictable result of authenticating a user (without a change in function thereof) to achieve the predictable result of quick and seamless authentication (see d2 para. 0004)  with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 19, as to the limitation “The communication system of claim 13, wherein the at least one processor is further configured to execute the one or more instructions stored in the memory to: display an indication of unlocking on a display of the mobile terminal, when automatically unlocking the mobile terminal” d1 in view of d2 discloses claim 13 as set forth above, d1 in view of d2 also disclose displaying an indication of unlocking on a display of the mobile terminal (see d1 Fig. 4 col. 7 line 15- col. 8 line 12).
Regarding claim 20, as to the limitation “The communication system of claim 13, wherein the at least one processor is further configured to execute the one or more instructions stored in the memory to: display an unlocked screen on a display of the mobile terminal, when automatically unlocking the mobile terminal” d1 in view of d2 discloses claim 13 as set forth above, d1 in view of d2 also disclose automatically unlocking of the mobile terminal includes displaying an unlocked screen on a display of the mobile terminal (see d1 Fig. 4 col. 7 line 15- col. 8 line 12).
Regarding claim 21, as to the limitation “The communication system of claim 13, wherein the at least one processor is further configured to execute the one or more instructions stored in the memory to: display an unlock requesting screen corresponding to a drag to unlock on a display of the mobile terminal, when automatically unlocking the mobile terminal” d1 in view of d2 discloses claim 13 as set forth above, d1 in view of d2 also disclose displaying an unlock requesting screen corresponding to a drag to unlock on a display of the mobile terminal (see d2 para. 0046).
Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 regarding authentication of mobile devices to incorporate the details of displaying an unlock requesting screen corresponding to a drag to unlock on a display of the mobile terminal as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: authenticating a user quickly and seamlessly (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless device and authentication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), the combination would yield a predictable result of authenticating a user (without a change in function thereof) to achieve the predictable result of quick and seamless authentication (see d2 para. 0004)  with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 22, as to the limitation “The communication system of claim 13, wherein the at least one processor is further configured to execute the one or more instructions stored in the memory to: provide a user interface (UI) for setting a screen unlock mode using the wireless device, wherein the UI includes a name of the wireless device; and receive a user input selecting the screen unlock mode using the wireless device” d1 in view of d2 discloses claim 13 as set forth above, d1 in view of d2 also disclose a profile (i.e. user interface) for setting a screen unlock mode using the wireless device, wherein the UI includes a name of the wireless device; and receiving a user input selecting the screen unlock mode using the wireless device (see d1 Fig. 3 col. 6 line 20-col. 7 line 14; Fig. 5 col.7 lines 44-65). 
Regarding claim 23, as to the limitation “The communication system of claim 13, wherein the at least one processor is further configured to execute the one or more instructions stored in the memory to: detect the wireless device by determining that the wireless device is within a communication radius in which the wireless device can be detected” d1 in view of d2 discloses claim 13 as set forth above, d1 in view of d2 also disclose determining that the wireless device is within a communication radius in which the wireless device can be detected (see d1 col. 1 lines 42-64).
Regarding claim 25, as to the limitation “A non-transitory computer-readable recording medium having recorded thereon a program, which when executed by at least one processor, causes the at least one processor to:” d1 discloses a system (see d1 Fig. 2) comprising at least a mobile terminal (see d1 Fig. 2 element 112) including a display (see d1 Fig. 2 element 136), memory (see d1 Fig. 2 element 126), NFC reader (i.e. communication unit) (see d1 Fig. 2 element 147), and a processor (i.e. control unit) (see d1 Fig. 2 element 124)  wherein the memory contains instructions (see d1 Fig. 2 element 128)  which when executed by the processor cause the device to perform a method (see d1 col. 4 lines 11-29; Figs. 1 -4, elements 110, 112);
as to the limitation “detect a wireless device and identifier information of the wireless device;” d1 discloses a method of controlling screen lock of a mobile terminal (see d1 Figs. 1 -4, elements 110, 112) including detecting a wireless device with an integrated NFC tag (NFC tag 148) within a communication range from the mobile terminal with a NFC tag reader (see d1 col. 7, lines 17-20), the authentication process begins when the client device (see d1 Figs. Element 112) which is positioned within near field communication range of an NFC tag, (see d1 NFC tag 148) including obtaining tag identifier (300) of the detected wireless device (see d1 col. 1 lines 34-64; col. 7, lines 17-20);
as to the limitation “determine that the detected identifier information corresponds to pre-stored identifier information;” d1 discloses determining whether the obtained information matches stored in the mobile terminal wherein the client device determines whether the tag identifier that was stored during the previous association process matches the tag identifier retrieved from the NFC tag (see d1 Fig. 4; col. 1 lines 52-64; col. 7 lines 30-33);
as to the limitation “acquire sensing information of a mobile terminal; determine that the acquired sensing information satisfies a predetermined sensing condition of the mobile terminal; and based on determining that the detected identifier information corresponds to the stored identifier information and that the acquired sensing information satisfies the predetermined sensing condition, automatically unlock the mobile terminal” d1 discloses that if the obtained information matches the information stored in the mobile terminal, displaying a home screen on the display unit (see d1 Fig. 4; col. 7 lines 34-39) wherein it is disclosed that  in the event that the two tag identifiers match, the user is authenticated to the client device; and  is then unlocked such that the user may access and interact with the device; wherein the client device may display a visual indication that the device is unlocked, or a main screen of the device may be displayed such that the user would be aware that the device is unlocked (see d1 Fig. 4; col. 7 lines 34-39) (i.e. based on determining that the detected identifier information corresponds to the stored identifier information, automatically unlocking the mobile terminal); and that if the tag identifier retrieved from the NFC tag does not match or correspond to the tag identifier stored in the client device the client device remains locked and the user is prevented from interacting with the device (see d1 col. 7 lines 39-43), however d1 does not explicitly disclose “acquiring sensing information of the mobile terminal; determining that the acquired sensing information satisfies a predetermined sensing condition of the mobile terminal” “and that the acquired sensing information satisfies the predetermined sensing condition”, although such is common practice at the time of the invention. Attention is directed to d2 which, in a similar field of endeavor (mobile device authentication) (see d2 para. 0002), including sensing identification information (i.e. acquiring sensing information) and comparing sensed information to determine a match (i.e. satisfies a predetermined sensing condition) (see d2 para. 5, 7-8) as well as using a combination of more than one authentication method (see d2 para. 0008) including adoption of the authentication of d1 noted above.
 Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 regarding authentication of mobile devices to incorporate the details of acquiring sensing information of the mobile terminal; determining that the acquired sensing information satisfies a predetermined sensing condition of the mobile terminal and that the acquired sensing information satisfies the predetermined sensing condition as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: authenticating a user quickly and seamlessly (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless device and authentication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), the combination would yield a predictable result of authenticating a user (without a change in function thereof) to achieve the predictable result of quick and seamless authentication (see d2 para. 0004)  with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.

Claims 6, 18, are rejected under 35 U.S.C. 103 as being unpatentable over d1 in view of d2 in view of  WIPO Publication WO-2012088804 using US PG Pub US-20130298226 as a translation to Fang (hereinafter d3).
Regarding claim 6, as to the limitation “The method of claim 1, wherein the automatically unlocking of the mobile terminal includes automatically turning a display of the mobile terminal on” d1 in view of d2 discloses claim 1 as set forth above. D1 in view of d2 fail to  disclose automatically unlocking of the mobile terminal includes automatically turning a display of the mobile terminal on”. D3 discloses automatically unlocking of the mobile terminal includes automatically turning a display of the mobile terminal on (see d3 p. 0065).
Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 in view of d2 regarding authentication of mobile devices to incorporate the details of automatically turning a display of the mobile terminal on as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 with d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of: to improve the user experience of locking/unlocking terminal screen and the security of terminal in use (see d3 para. 0008).  D3 is related to d1 in a similar field of endeavor (wireless device and authentication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 in view of d2, to yield a predictable result of improving the user experience of locking/unlocking terminal screen and the security of terminal in use (without a change in function thereof ) to achieve the predictable result of improving user experience with no undue experimentation as both techniques were known  and used as of the effective filing date (as shown by d3). It is also noted that many of the noted sections of d3 are equally applicable to meet many of the limitations set forth above as met by d1 and/or d2, therefore the teaching of d3 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 18, as to the limitation “The communication system of claim 13, wherein the at least one processor is further configured to execute the one or more instructions stored in the memory to: automatically turn a display of the mobile terminal on, when automatically unlocking the mobile terminal” d1 in view of d2 discloses claim 13 as set forth above. D1 in view of d2 fail to  disclose automatically unlocking of the mobile terminal includes automatically turning a display of the mobile terminal on”. D3 discloses automatically unlocking of the mobile terminal includes automatically turning a display of the mobile terminal on (see d3 p. 0065).
Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 in view of d2 regarding authentication of mobile devices to incorporate the details of automatically turning a display of the mobile terminal on as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 with d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of: to improve the user experience of locking/unlocking terminal screen and the security of terminal in use (see d3 para. 0008).  D3 is related to d1 in a similar field of endeavor (wireless device and authentication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 in view of d2, to yield a predictable result of improving the user experience of locking/unlocking terminal screen and the security of terminal in use (without a change in function thereof ) to achieve the predictable result of improving user experience with no undue experimentation as both techniques were known  and used as of the effective filing date (as shown by d3). It is also noted that many of the noted sections of d3 are equally applicable to meet many of the limitations set forth above as met by d1 and/or d2, therefore the teaching of d3 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Claims 12, 24 are rejected under 35 U.S.C. 103 as being unpatentable over d1 in view of d2 in view of  United States Patent US-8, 947, 202 to Tucker et al(hereinafter d4). 
Regarding claim 12, as to the limitation “The method of claim 1, wherein the wireless device comprises a Bluetooth Low Energy (BLE) device” d1 in view of d2 discloses claim 1 as set forth above including the use of BLUETOOTH, NFC and other wireless protocols (see d2 para. 0033). D1 in view of d2 fail to disclose Bluetooth Low Energy (BLE). D4 discloses Bluetooth Low Energy (BLE)  (see d4 col. 1 line 47- col. 2 line 3; col. 2 lines 50-56; col. 3 lines 54-64).
Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 in view of d2 regarding authentication of mobile devices to incorporate the details of Bluetooth Low Energy (BLE)  as disclosed by d4.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 with d4 to achieve any of a plurality of advantages disclosed throughout d4 including at least any one of: in order to allow Bluetooth to be used in a greater variety of applications, a low energy variant of the technology was introduced in the Bluetooth Core Specification, Version 4.0. Bluetooth Low Energy (LE), in general, enables devices to wirelessly communicate while drawing low amounts of power (see d4 col. 1 lines 27-35). D4 is related to d1 in a similar field of endeavor (wireless device and authentication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d4 to the implementation of d1 in view of d2, to yield a predictable result of improving the user experience of locking/unlocking terminal screen and the security of terminal in use (without a change in function thereof ) to achieve the predictable result of allow Bluetooth to be used in a greater variety of applications, a low energy variant of the technology was introduced in the Bluetooth Core Specification, Version 4.0. Bluetooth Low Energy (LE), in general, enables devices to wirelessly communicate while drawing low amounts of power with no undue experimentation as both techniques were known  and used as of the effective filing date (as shown by d4). It is also noted that many of the noted sections of d3 are equally applicable to meet many of the limitations set forth above as met by d1 and/or d2, therefore the teaching of d4 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 in view of d4 is considered as a whole and not individually.
Regarding claim 24, as to the limitation “The communication system of claim 13, wherein the wireless device comprises a Bluetooth Low Energy (BLE) device” d1 in view of d2 discloses claim 13 as set forth above including the use of BLUETOOTH, NFC and other wireless protocols (see d2 para. 0033). D1 in view of d2 fail to disclose Bluetooth Low Energy (BLE). D4 discloses Bluetooth Low Energy (BLE)  (see d4 col. 1 line 47- col. 2 line 3; col. 2 lines 50-56; col. 3 lines 54-64).
Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 in view of d2 regarding authentication of mobile devices to incorporate the details of Bluetooth Low Energy (BLE)  as disclosed by d4.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 with d4 to achieve any of a plurality of advantages disclosed throughout d4 including at least any one of: in order to allow Bluetooth to be used in a greater variety of applications, a low energy variant of the technology was introduced in the Bluetooth Core Specification, Version 4.0. Bluetooth Low Energy (LE), in general, enables devices to wirelessly communicate while drawing low amounts of power (see d4 col. 1 lines 27-35). D4 is related to d1 in a similar field of endeavor (wireless device and authentication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d4 to the implementation of d1 in view of d2, to yield a predictable result of improving the user experience of locking/unlocking terminal screen and the security of terminal in use (without a change in function thereof ) to achieve the predictable result of allow Bluetooth to be used in a greater variety of applications, a low energy variant of the technology was introduced in the Bluetooth Core Specification, Version 4.0. Bluetooth Low Energy (LE), in general, enables devices to wirelessly communicate while drawing low amounts of power with no undue experimentation as both techniques were known  and used as of the effective filing date (as shown by d4). It is also noted that many of the noted sections of d3 are equally applicable to meet many of the limitations set forth above as met by d1 and/or d2, therefore the teaching of d4 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 in view of d4 is considered as a whole and not individually.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643